El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En 23 de abril de 1932, Elisa Peña Oquendo fué denun-ciada ante la Corte Mxmicipal de Fajardo por un delito de portar armas, en virtud de una denuncia que dice así:
“Que en 17 de abril de 1932 y en la calle José de Diego, de Na-guabo, P. K,., del distrito judicial municipal de Fajardo, P. R., la acusada Elisa Peña Oquendo, allí y entonces, ilegal, voluntaria y ma-liciosamente, y para fines de ofensa y defensa, portaba sobre su-per-sona uña navaja ‘G-em’, con la cual acometió y agredió a una persona. *788La navaja 'Gem’ fué ocupada y se pone a disposición de la Corte como evidencia en el caso. Iíecbo contrario a la ley.”
La acusada fué declarada culpable del delito de portar armas prohibidas, por la corte municipal, y habiendo pro-movido apelación para ante la Corte de Distrito de Humacao, presentó al tribimal una excepción perentoria alegando que los hechos denunciados no constituían delito, por entender que una navaja “Gem” no era un arma o instrumento de los pro-hibidos por la ley. Desestimada la excepción perentoria y sometido el caso a la corte, ésta declaró culpable a la acu-sada, imponiéndole treinta días de cárcel.
Se alega por la apelante que la corte inferior cometió error al declarar sin lugar dicha excepción perentoria y sos-tener que una navaja “Gem” es un arma prohibida.
Una navaja “Gem” no es originalmente un arma. No está incluida en las enumeradas en la ley de 1905. Estrictamente hablando no puede decirse que sea un instrumento similar a las armas, y es claro que no está destinada a los fines de ofensa y defensa. No es igual a una navaja barbera, la cual, según el diccionario de la Eeal Academia Española, es “de filo agudísimo y punta redondeada, hecha de acero muy templado, que puede girar fácilmente sobre sus cachas y sirve para hacer la barba.” La navaja “Gem” es un pequeño pedazo rectangular de acero, sin mango, de pulgada y media de largo por tres cuartos de pulgada de ancho, con un lado afilado y con un lomo en el lado opuesto. Esta navaja se usa ordinariamente colocándola en un aparato especial para hacer la barba. La navaja “Gem” no gira sobre sus cachas, porque no las tiene, carece de mango y no puede manejarse con la facilidad con que se maneja una navaja barbera. Esta última navaja puede colocarse cómodamente en el bolsillo, porque está protegida por sus cachas, donde se guarda el filo. No ocurre así con la navaja “Gem”, que tiene su filo al descubierto y carece de mango, y si se coloca en un bolsillo puede cortar las ropas o herir las manos al cogerla. Su longitud de una pulgada y media no puede com-*789pararse a la de una navaja barbera que tiene aproximada-mente cuatro pulgadas de largo. La ley de portar armas no se aplica a cortaplumas o cuchillas plegadizas de bolsillo cuyas hojas no excedan de tres pulgadas de largo, a pesar de que con ellas se puede ocasionar daño corporal. No creemos que el propósito de la ley haya sido considerar comprendido dentro de sus disposiciones prohibitivas un instrumento como la na-vaja “Grem”.
Esta corte, en el caso de El Pueblo v. Cruz Rosado, 34 D.P.R. 315, se expresó en los siguientes términos:
“Es cierto que la ley actualmente en1 vigor no sólo probibe el uso ele armas sino de instrumentos con los cuales pueda causarse daño corporal, pero como con las armas destinadas a fines de ofensa y de-fensa puede causarse daño corporal, aplicando la regla ‘noscitur a socii’ llegamos a la conclusión de que los instrumentos que pueden causar daño corporal que se prohíben son aquéllos similares a las armas y no los que no están destinados a fines de ofensa y defensa, aunque con ellos se pueda causar daño corporal. Ésta nos parece que fue la intención del legislador, pues de otro modo habría que llegar a la conclusión de que muchísimos objetos o instrumentos que no están destinados a fines de ofensa o defensa, como alfileres de corbata, alfileres o pasadores de sombreros de señoras, pisapapeles, foetes y muellísimos más, tendrían que ser considerados como armas prohi-bidas porque con ellos se puede producir daño corporal y con algu-nos hasta la muerte.”
El hecho de que un instrumento haya sido ilegalmente usado no lo convierte en arma prohibida. Si un instrumento cualquiera cuyo uso no está prohibido por la ley se utiliza para realizar un acto ilegal, la persona que tal acto ejecuta será responsable del delito que pueda haber cometido, pero no podrá ser castigada por la portación del referido instrumento. A nuestro juicio, como ya dijimos antes, la navaja “Grem” no es un instrumento similar a un arma y no está comprendido dentro de las disposiciones prohibitivas de la ley.

Por las razones expuestas, debe revocarse la sentencia ape-lada y absolverse a la acusada.